NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAY 31 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 GUILLERMO CASTILLO AVILA,                          No.   15-71134

               Petitioner,                          Agency No. A079-154-110

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and, OWENS, Circuit Judges.

         Guillermo Castillo Avila, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to consider Castillo Avila’s contention that his

conviction does not bar his claims for asylum and withholding of removal, and his

contentions regarding cancellation of removal, because he failed to raise these

issues to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(petitioner must exhaust issues in administrative proceedings below).

      Substantial evidence supports the BIA’s denial of Castillo Avila’s CAT

claim because he failed to establish it is more likely than not he will be tortured by

the Mexican government, or with its consent or acquiescence. See Garcia-

Milian, 755 F.3d at 1034; Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011)

(“claims of possible torture remain speculative”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    15-71134